DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments


Applicant’s arguments filed 04/19/2021 have been fully considered and are unpersuasive. 
Regarding written description rejections of claim 17, applicant points to ¶59 of the published application (¶51 of the specification as originally filed) which states: 
“The TRV 21 in the room 101 is configured to store a time schedule 171 of TRV-defined temperature setpoints Tr1 of the room 101. The TRV 22 in the room 102 is configured to store a time schedule 172 of TRV-defined temperature setpoints Tr2 of the room 102, and so on.”
The claim limitation in question recites “storing a respective time schedule of the respective TRV-defined temperature setpoint at one of the first thermostatic radiator valve and the second thermostatic radiator valve”.  Instant specification is specific in that the time schedule of room 101 is stored in the TRV of room 101. Notwithstanding issues of definiteness, raised below, the scope of the claim is differs from the specification in that the claim appears to store a time schedule of a different room at one of the first and second thermostatic radiator valve.   While acknowledging issues of definiteness, Examiner finds applicant’s arguments unpersuasive. 
Regarding claim 10, applicant argues that the prior art does not teach “wherein the first aperture setting and the second aperture setting are always not fully open and not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  The conditional clause “in reaching respectively the first TRV-defined 
Instant specification does not provide for the aperture settings being “always not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  While instant specification does teaches that the apertures are always open, the conditional clause alters the scope such that it is no longer commensurate with the disclosure.  
Regarding the limitation “always not fully open”.  Instant specification is silent to this limitation.  Applicant’s argument that Araiza lacks this feature are persuasive.  Examiner raises new grounds of rejection below. 
Regarding an algorithm and written description support for the computer implemented function, as the specification does not support the claimed function, the specification necessarily lacks a corresponding algorithm.  See new grounds of rejection raised below. 
Regarding n algorithm and written description support for Claims 11, 13, 14, 16, 18, and 19, applicant’s arguments did not address the previously raised issues.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “wherein the first aperture setting and the second aperture setting are always not fully open and not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  This limitation amounts to new matter.  Instant specification does not provide for the aperture settings being “always not fully open”.   Instant specification does not provide for the aperture settings being “always not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  While instant specification does teaches that the apertures are always open, the conditional clause alters the scope such that it is no longer commensurate with the disclosure.  
Claim 15 recites “wherein the first aperture setting and the second aperture setting are always not fully open and not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  This limitation amounts to new matter.  Instant specification does not provide for the aperture settings being “always not fully open”.   Instant specification does not provide for the aperture settings being “always not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint”.  While instant specification does teaches that the apertures are “always open”, the conditional clause alters the scope such that it is no longer commensurate with the disclosure.  

Claims 11-14 and 16-19 contain new matter at least by virtue of dependency. 
Claim 17 recites “storing a respective time schedule of the respective TRV-defined temperature set point at one of the first thermostatic radiator valve and the second thermostatic radiator valve”.  Instant specification is specific in that the time schedule of room 101 is stored in the TRV of room 101. Notwithstanding issues of definiteness, raised below, the scope of the claim is differs from the specification in that the claim appears to store a time schedule of a different room at one of the first and second thermostatic radiator valve.  The limitation amounts to new matter. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 15 recites “a processing unit”.  The limitation invokes 35 USC112(f) and is interpreted as a computer implemented function.  As discussed above, the limitation “wherein the first aperture setting and the second aperture setting are always not fully open and not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint” is new matter.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or MPEP 2181 II B. Therefore, claims 10 and 15 are indefinite.  
Claims 11-14 and 16-19 are indefinite at least by virtue of dependency. 
Claim 11 requires the first aperture setting “determined based on the first TRV-defined temperature setpoint”. The limitation amounts to a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB.
Claim 13 requires the processing unit configured to “control the flow of heat transfer fluid… in response to [a] temperature drop”.  The limitation amounts to a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB.
Claim 14 requires the processing unit configured to “calculate parameters of the temperature configuration model… based on … values of temporal sequences of environmental parameters…” The limitation amounts to a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB. 
Claim 16 requires the first aperture setting “determined based on the first TRV-defined temperature setting”. The limitation amounts to a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB.
Claim 16 recites “the first TRV-defined temperature setting”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if applicant is referring to the previously recited setpoint or establishing a new value or variable. 
Claim 17 recites “storing a respective time schedule of the respective TRV-defined temperature set point at one of the first thermostatic radiator valve and the second thermostatic radiator valve”. There is insufficient antecedent basis for the limitation “the respective TRV-defined temperature setpoint”.   .  It is unclear which thermostatic radiator valve and setpoint the limitation is referencing.
Claim 18 recites “controlling by the processing unit the flow of heat transfer fluid… in response to [a] temperature drop”.   The limitation appears to be a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB.
Claim 19 requires the processing unit configured to “calculate parameters of the temperature configuration model…”  The limitation appears to be a computer-implemented function.  See MPEP 2181 IIB.  Instant specification is silent to an algorithm for performing the recited functions.  Accordingly the claim is indefinite.  MPEP 2181 IIB. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 13, 15, 16, 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Araiza et al US20100045470 in view of Thiel et al. US5690276
Regarding claim 10, Araiza et al US20100045470 discloses a system comprising: 
a processing unit (microcomputer 62 of controller 60, Fig. 2 and Fig. 1); 
a first thermostatic radiator valve (TRV) and a second thermostatic radiator valve, each comprising an aperture to adjust a flow of heat transfer fluid from a thermal energy generator entering 
wherein the processing unit is further configured to: 
send to the first thermostatic radiator valve in a first room a first aperture setting (¶66, Fig. 1, one of rooms 30) for reaching a first TRV-defined temperature setpoint of the first thermostatic radiator valve (¶48, target temperature), when a room temperature in the first room is below the first TRV-defined temperature setpoint (¶79, ¶58); 
send to the second thermostatic radiator valve in a second room a second aperture setting (¶66 Fig. 1, one of rooms 30) for reaching a second TRV-defined temperature setpoint of the second thermostatic radiator valve, when a room temperature in the second room is below the second TRV-defined temperature setpoint (¶79, ¶58);
wherein the first aperture setting and the second aperture setting are always not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint (this is inherent to the behavior of Araiza). The conditional clause “in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint” is vital to interpreting the scope of the claim.  This conditional clause describes the process of providing heat to the respective rooms (radiators).  The claim previously establishes that a thermal energy generator is providing heat transfer fluid and this process is occurring when the room temperature is below the setpoint.   The prior art device provides heat by opening the valves.  Thus, it is inherent that during the process of reaching the setpoint (providing heat) the valves are always not fully closed.  
Araiza does not expressly disclose wherein the first aperture setting and the second aperture setting are always not fully open in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint. 
Thiel et al. US5690276 teaches that in the field of thermostatic valves Opening a thermostatic valve to a degree larger than what is required is referred to as overshooting. Overshooting or excessive gain, is undesirable as it can result in thermal cycling which can reduce the life of the thermostat and causes a system to operate at undesirable temperatures (Col. 1 Ln. 66-Col. 2 Ln. 15). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Araiza such that the processing unit is configured to ensure the valves are always not fully open while reaching the setpoint temperature since doing would prevent overshooting and thermal cycling.   

Regarding claim 11, Araiza further discloses the system of claim 10, wherein the first aperture setting is further determined based on the first TRV-defined temperature setpoint (Araiza, ¶48 and ¶50).
Regarding claim 13, Araiza further discloses the system of claim 10, further comprising a temperature sensor configured to detect a temperature drop at one of the first thermostatic radiator valve and the second thermostatic radiator valve (one of temperature sensors 52, Fig. 1), and the processing unit is further configured to control the flow of heat transfer fluid from the thermal energy generator entering the heat exchanger to which the respective thermostatic radiator valve is connected, in response to the temperature drop (Araiza, ¶51).

Regarding claim 15, Araiza et al US20100045470 discloses a method performed by a system comprising 
a processing unit (microcomputer 62 of controller 60, Fig. 2 and Fig. 1), 
a first thermostatic radiator valve (TRV) and a second thermostatic radiator valve each comprising an aperture to adjust a flow of heat transfer fluid from a thermal energy generator entering a heat exchanger (Fig. 1, two of vents 42, seen in Fig. 3A and 3B, adjusting the aperture 43b to control flow to radiator 40);  

sending, by the processing unit, to the first thermostatic radiator valve a first aperture setting, for reaching a first TRV- defined temperature setpoint of the first thermostatic radiator valve when a room temperature in the first room is below the first TRV-defined temperature setpoint; (¶79, ¶58); 
sending, by the processing unit, to the second thermostatic radiator valve a second aperture setting for a second TRV-defined temperature setpoint of the second thermostatic radiator valve, when a room temperature in the second room is below the second TRV-defined temperature setpoint (¶79, ¶58); 
wherein the first aperture setting and the second aperture setting are always not fully closed in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint (this is inherent to the behavior of Araiza). The conditional clause “in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint” is vital to interpreting the scope of the claim.  This conditional clause describes the process of providing heat to the respective rooms (radiators).  The claim previously establishes that a thermal energy generator is providing heat transfer fluid and this process is occurring when the room temperature is below the setpoint.   The prior art device provides heat by opening the valves.  Thus, it is inherent that during the process of reaching the setpoint (providing heat) the valves are always not fully closed.  

Araiza does not expressly disclose wherein the first aperture setting and the second aperture setting are always not fully open in reaching respectively the first TRV-defined temperature setpoint and the second TRV-defined temperature setpoint. 
Thiel et al. US5690276 teaches that in the field of thermostatic valves Opening a thermostatic valve to a degree larger than what is required is referred to as overshooting. Overshooting or excessive gain, is undesirable as it can result in thermal cycling which can reduce the life of the thermostat and causes a system to operate at undesirable temperatures (Col. 1 Ln. 66-Col. 2 Ln. 15). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Araiza such that the processing unit is configured to ensure the valves are always not fully open while reaching the setpoint temperature since doing would prevent overshooting and thermal cycling.   

Regarding claim 16, Araiza further discloses the method of claim 15, further comprising determining, by the processing unit, the first aperture setting based on the first TRV-defined temperature setpoint (Araiza, ¶48 and ¶50).
Regarding claim 18, Araiza further discloses the method of claim 15, further comprising detecting a temperature drop at a temperature sensor at one of the first thermostatic radiator valve and the second thermostatic radiator valve (Araiza, one of temperature sensors 52, Fig. 1); controlling, by the processing unit, the flow of heat transfer fluid from the thermal energy generator entering the heat exchanger to which the respective thermostatic radiator valve is connected, in response to the temperature drop (Araiza, ¶51).

Claims 12 and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Araiza et al US20100045470 in view of Thiel et al. US5690276 in view of Greenville Robinson US20050267640.
Regarding claim 12, Araiza does not expressly disclose the system of claim 10, wherein one of the first thermostatic radiator valve and the second thermostatic radiator valve is configured to store a respective time schedule of the respective TRV-defined temperature setpoint (¶48).
Araiza teaches each TRV has a respective controller, network interface, and power supply (Fig. 3C), however Araiza lacks a memory or storage for respective data.  
Greenville Robinson US20050267640 teaches a system and method for synchronizing multiple climate control devices wherein each climate control device is provided with memory in addition to a processor and network interface (Fig. 1, memory 106, 107, 108).  Such memory allows the individual device to store data and/or instructions (¶15).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Araiza such that each vent control device comprises a memory for storing data and/or instructions provided by Araiza since doing so is a known technique for improving zone control devices in the field of climate control of multiple devices with predictable results.  Further, one of ordinary skill in the art would recognize that such a memory would allow the device to continue operating to a program in the event of network outage or interference.  
Regarding claim 17, Araiza does not expressly disclose the method of claim 15, further comprising storing a respective time schedule of the respective TRV-defined temperature setpoint at one of the first thermostatic radiator valve and the second thermostatic radiator valve.
Araiza teaches each TRV has a respective controller, network interface, and power supply (Fig. 3C), however Araiza lacks a memory or storage for respective data.  
Greenville Robinson US20050267640 teaches a system and method for synchronizing multiple climate control devices wherein each climate control device is provided with memory in addition to a processor and network interface (Fig. 1, memory 106, 107, 108).  Such memory allows the individual device to store data and/or instructions (¶15).   

As noted above, it is unclear what structure or programming is required by the processing unit to perform this function.  

Claims 14 and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Araiza et al US20100045470 in view of Thiel et al. US5690276 in view of Musunuri US20140324244.
Regarding claim 14, Araiza does not expressly disclose the system of claim 13, further comprising values of temporal sequences of environmental parameters captured from the first thermostatic radiator valve and the second thermostatic radiator valve stored in a database, wherein the processing unit is further configured to calculate parameters of the temperature configuration model based on at least some of the values of temporal sequences of environmental parameters stored in the database.
	Araiza does teach storing collected data (¶41)
Musunuri US20140324244 teaches a control module for thermostatically controlled devices (abstract) wherein a learning algorithm is applied to various logged parameters of the system then determines or calculates appropriate setpoints for the thermostatically controlled devices and suggests the setpoints for user approval (¶19).  Musunuri teaches that such a learning algorithm provides the benefit of energy cost savings (¶19). 

Regarding claim 19, Araiza does not expressly disclose the method of claim 15, further comprising capturing, by the processing unit, values of temporal sequences of environmental parameters from the first thermostatic radiator valve and the second thermostatic radiator valve; 
calculating, by the processing unit, parameters of the temperature configuration model based on at least some of the values of temporal sequences of environmental parameters.
Musunuri US20140324244 teaches a control module for thermostatically controlled devices (abstract) wherein a learning algorithm is applied to various logged parameters of the system then determines or calculates appropriate setpoints for the thermostatically controlled devices and suggests the setpoints for user approval (¶19).  Musunuri teaches that such a learning algorithm provides the benefit of energy cost savings (¶19). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Araiza with a learning module or system, as taught by Musunuri since doing so would provide the benefit providing optimal operating parameters and energy cost saving.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/               Examiner, Art Unit 3762           

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762